
	

113 HR 5752 IH: To require the Secretary of State to offer rewards for information on the kidnapping and murder of James Foley, Peter Kassig, Steven Sotloff, or the kidnapping and murder of any other citizen of the United States by a foreign terrorist organization.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5752
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Gosar (for himself, Mr. Franks of Arizona, Mr. Lamborn, Mr. Cook, Mr. Stockman, Mr. Sherman, Mr. Salmon, Mr. Schweikert, Mr. Bridenstine, Mr. Stewart, Mr. DeSantis, Mr. Yoho, Mr. Duncan of South Carolina, Mr. Mulvaney, and Mr. Hurt) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to offer rewards for information on the kidnapping and murder of
			 James Foley, Peter Kassig, Steven Sotloff, or the kidnapping and murder of
			 any other citizen of the United States by a foreign terrorist
			 organization.
	
	
		1.Rewards authorized
			(a)In generalIn accordance with the Rewards for Justice program authorized under section 36(b) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the
			 Secretary of State shall offer a reward to any individual who furnishes
			 information leading to the arrest or conviction in any country of any
			 individual for committing, conspiring or attempting to commit, or aiding
			 or abetting in the commission of the kidnapping and murder of James Foley,
			 Peter Kassig, Steven Sotloff, or the kidnapping and murder of any other
			 citizen of the United States by a foreign terrorist organization.
			(b)LimitationThe total amount of rewards offered under subsection (a) in connection with the kidnapping and
			 murder of any one of the individuals named in such subsection or any other
			 citizen of the United States described in such subsection may not exceed
			 $5,000,000.
			(c)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated by the Secretary of State as a foreign terrorist organization in
			 accordance with section 219 of the Immigration and Nationality Act (8
			 U.S.C. 1189).
			
